Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/202,817 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 03/16/2021 and 02/22/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 08/11/2020.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

2.	Claim 1 recites the limitation 
wherein the garbage collection request signal is provided between a plurality of write signals provided from the host to the memory controller.
The claimed specification does not appear to describe/support the above limitation as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM “Kim” (US 2019/0140659 A1) in view of Lee et al. “Lee” (US 2020/0310966 A1).
3.	In regard to claim 19 Kim discloses: 
“An electronic device (e.g., ¶ 0046, Fig. 1, memory system 110 may operate to store data for the host) comprising: a nonvolatile memory;” (e.g., ¶ 0051, Fig. 1, memory device 150 may be a nonvolatile memory device).
“a memory controller configured to control the nonvolatile memory;” (e.g., ¶ 0053, Fig. 1, controller 130 may control the memory device 150 in response to a request from the host).
“and a host connected to the memory controller,” (e.g., ¶ 0112, Fig. 8, host interface 6224 may be connected to the host 6210). The host interface 6224 shown Fig. 8 is a part of the memory controller 6220. 
“wherein in response to a first write signal received from the host, the memory controller is configured to provide the first write signal to the nonvolatile memory, the nonvolatile memory is configured to perform a write operation based on the provided first write signal,” (e.g., ¶¶ 0077-0080, Figs. 1 and 5; claim 1) When controller receives a write command from the host, processor (of controller) stores users data in buffer memory of the host or buffer memory of controller, encode data segments stored in buffer to pages of data and stored the encoded pages of data in blocks of non-volatile memory. 
“generate metadata based on a result of performing the write operation,” (e.g., ¶ 0012, processor may further generate metadata for the encoded data stored in the memory device. The processor may further request the host to store the metadata into a second region of the main memory; claim 5). However, Kim does not appear to expressly teach while Lee discloses:
“and first, the metadata indicates the number of free blocks included in the nonvolatile memory,” (e.g., ¶ 0217; Fig. 14) controller send a flag information to the host. If a value of the flag set to “1”, indicating the number free blocks is smaller than a predetermined threshold (e.g., Steps S1409 to S1413 in Fig. 14).
“and the host is configured to provide a garbage collection request signal to the memory controller in response to the provided metadata.” (e.g., ¶ 0217, When the memory controller 200 receives the garbage collection request GC_REQ from the host 300, the memory controller 200 may perform an operation for performing the garbage collection) sending garbage collection request, by the host, to the memory controller.
Disclosures by Kim and Lee are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Controller and Operating Method Thereof taught by Kim to include the flag information indicating whether or not the number free blocks in non-volatile memory is smaller than a predetermined threshold disclosed by Lee.
The motivation for including flag information as taught by paragraph [0041] of Lee is to determine whether or not Garbage collection is necessary.
Therefore, it would have been obvious to combine teaching of Lee with Kim to obtain the invention as specified in the claim.
4. 	In regard to claim 20 Lee further teaches”
“wherein the memory controller is configured to perform garbage collection for the nonvolatile memory in response to the provided garbage collection request signal, and after the garbage collection is performed (e.g., ¶ 0217, When the memory controller 200 receives the garbage collection request GC_REQ from the host 300, the memory controller 200 may perform an operation for performing the garbage collection), the memory controller is configured to provide a second write signal different from the first write signal to the nonvolatile memory.” (e.g., ¶ 0220, memory controller 1000 is configured to access the memory device in response to a request received from the host. For example).

Allowable Subject Matter
5.	Claims 1-8 and 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
6.	The prior art of record does not teach or suggest the distinct features “the host is configured to determine whether to perform garbage collection for the nonvolatile memory using a neural network model trained based on the provided first metadata or the first write signal” recited in the independent claim 1. Claims 2-8 and 10-11 are dependent from the independent claim 1. 

7.	The prior art of record does not teach or suggest the distinct features “the memory controller is configured to determine whether to perform garbage collection for the nonvolatile memory using a neural network model trained based on the received metadata, and the memory controller is configured to provide a second write command, an erase command, and the address to the nonvolatile memory in response to determining to perform garbage collection.” Recited in the independent claim 12. Claims 13-18 are dependent from the independent claim 12. 

Conclusion
The prior art made of record and not relied upon are as follows:
1. Kim et al. (US 20200133845 A1).
2. kale et al. (US 20210072901 A1).
3. Kim et al. (US 10.896,126 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
June 15, 2022